DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/14/2019. Claims 1-11 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“automated driving control unit”, including the “information acquiring unit” and the “merging/no-merging determining unit”, is a processor such as a central processing unit (CPU) executing a program and/or hardware such as a large scale integration (LSI), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or cooperation between software and hardware, as disclosed in applicant’s specification, paragraph [0051] and FIG. 1, automated driving control unit-100, merging/no-merging determining unit-123A, and information acquiring unit-160.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata (US-2021/0155254-A1, hereinafter Shibata).
Regarding claim 1, Shibata discloses:
an information acquiring unit (paragraph [0055] and FIG. 5, vehicle control device-300, I/O unit-310, process unit-312, receiving unit-330, and determining unit-332);
that acquires an index value relating to easiness of merging which is evaluated on the basis of at least one of vehicle information relating to an operation of another vehicle that has advanced from a merging lane to a main lane before a subject vehicle (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
external system information acquired near a merging point (paragraph [0065], density of the other vehicles);
using the other vehicle (paragraph [0091]; FIG. 2, base station device-10; FIG. 4, terminal device-14; and FIG. 12, positional information-S50);

an automated driving control unit that executes automated driving of the subject vehicle (paragraph [0058] and FIG. 5, automatic driving control device-302, I/O unit-320, and process unit-322); and 
on the basis of the index value acquired by the information acquiring unit (paragraphs [0064-0065]).
Regarding claim 2, Shibata further discloses:
wherein the automated driving control unit adjusts a speed of the subject vehicle at the time of merging (paragraphs [0077] and [0091]; and FIG. 12, generate travelling schedule information-S64); and 
on the basis of the index value relating to the easiness of merging acquired by the information acquiring unit (paragraphs [0064-0065]).
Regarding claim 3, Shibata further discloses:
wherein the automated driving control unit (paragraphs [0079-0080] and FIG. 10, vehicle control device-300, and generation unit-336); and
performs control of decelerating a speed of the subject vehicle from a target speed at the time of merging or not accelerating the speed from a speed of a current time point (paragraphs [0082-0084]).
Regarding claim 4, Shibata further discloses:
wherein the vehicle information includes at least one of a speed of another vehicle, which has advanced from the merging lane to the main lane before the subject vehicle, after merging, and an acceleration in the merging lane, and a lighting state of a direction indicator of the other vehicle (paragraph [0080], in generation of the travelling schedule information, the current position, travelling 
Regarding claim 5, Shibata further discloses:
wherein the external system information includes at least one of ground object information (paragraph [0077], obstacle);
acquired near a merging point by another vehicle that has advanced from the merging lane to the main lane before the subject vehicle (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250); and
information relating to a position of a surrounding vehicle seen from the other vehicle (paragraphs [0092-0093] and FIG. 13, positional information-S100,S102).
Regarding claim 6, Shibata further discloses:
further comprising a merging/no-merging determining unit (paragraph [0055] and FIG. 5, vehicle control device-300, I/O unit-310, process unit-312, receiving unit-330, and determining unit-332);
that determines whether the subject vehicle is able to merge into the main lane on the basis of the index value relating to the easiness of merging acquired by the information acquiring unit (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
wherein, in a case in which it is determined by the merging/no-merging determining unit that merging is not able to be performed (paragraphs [0078-0084]);
the automated driving control unit changes at least one of a position at which merging into the main lane starts (paragraphs [0078] and [0083]); 
an acceleration of the subject vehicle in the merging lane from a reference value (paragraphs [0082] and [0084]); and

Regarding claim 7, Shibata further discloses:
wherein, in a case in which it is determined by the merging/no-merging determining unit that merging is not able to be performed (paragraphs [0078-0084]); and
the automated driving control unit executes control of switching the subject vehicle from automated driving to manual driving (paragraphs [0064-0066]).
Regarding claim 8, Shibata further discloses:
wherein the information acquiring unit acquires at least one of vehicle information relating to an operation of another vehicle that has advanced from the merging lane to the main lane before the subject vehicle (paragraph [0080], in generation of the travelling schedule information, the current position, travelling direction, and travelling speed in the first positional information and the second positional information are used; and FIG. 12, positional information-S50); 
the external system information acquired near the merging point (paragraph [0065], density of the other vehicles);
by the other vehicle (paragraph [0091] and FIG. 12, positional information-S50); and
generates an index value relating to the easiness of merging into the main lane (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250).
Regarding claim 9, Shibata further discloses:
wherein, in a case in which there is no other vehicle that has advanced from the merging lane to the main lane within a predetermined time (paragraph [0065]);
the information acquiring unit (paragraph [0055] and FIG. 5, vehicle control device-300, I/O unit-310, process unit-312, receiving unit-330, and determining unit-332);

evaluated on the basis of at least one of vehicle information relating to an operation of another vehicle having the same date, time frame, or day of merging (paragraphs [0038-0043]); 
the external system information acquired near the merging point (paragraph [0077], obstacle); and
using the other vehicle (paragraphs [0038-0043]; FIG. 2, base station device-10; and FIG. 4, terminal device-14).
Regarding claim 10, Shibata further discloses:
acquiring an index value relating to easiness of merging which is evaluated on the basis of at least one of vehicle information relating to an operation of another vehicle that has advanced from a merging lane to a main lane before a subject vehicle (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
external system information acquired near a merging point (paragraph [0065], density of the other vehicles);
using the other vehicle (paragraph [0091]; FIG. 2, base station device-10; FIG. 4, terminal device-14; and FIG. 12, positional information-S50);
in a case in which the subject vehicle is running in the merging lane merging into the main lane (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
executing automated driving of the subject vehicle (paragraph [0058] and FIG. 5, automatic driving control device-302, I/O unit-320, and process unit-322); and 
on the basis of the acquired index value (paragraphs [0064-0065]).


Regarding claim 11, Shibata discloses:
A non-transitory computer-readable storage medium that stores an in-vehicle control program to be executed by an in-vehicle computer to perform at least: (paragraph [0055] and FIG. 5, vehicle control device-300, automatic driving control device-302, I/O unit-310,320, process unit-312,322, receiving unit-330, and determining unit-332);
acquire an index value relating to easiness of merging which is evaluated on the basis of at least one of vehicle information relating to an operation of another vehicle that has advanced from a merging lane to a main lane before a subject vehicle (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
external system information acquired near a merging point (paragraph [0065], density of the other vehicles);
using the other vehicle (paragraph [0091]; FIG. 2, base station device-10; FIG. 4, terminal device-14; and FIG. 12, positional information-S50);
in a case in which the subject vehicle is running in the merging lane merging into the main lane (paragraphs [0064-0065] and FIG. 7, first vehicle-12a, second through seventh vehicles-12b-12g, and merging section of the main lane-250);
execute automated driving of the subject vehicle (paragraph [0058] and FIG. 5, automatic driving control device-302, I/O unit-320, and process unit-322); and 
on the basis of the acquired index value (paragraphs [0064-0065]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montemerlo et al. (US-2012/0083964-A1) discloses a roadgraph for autonomous vehicles including locations where driving is challenging, such as merge zones. An autonomous vehicle uses a radio link or other network to broadcast a new zone to other nearby autonomous vehicles (paragraph [0064]).
Christensen et al. (US-2016/0375912-A1) discloses an arrangement for facilitating handover to and from a vehicle automated driving aid system. A remote server provides a database of data indicative of an incapability of performing automated vehicle steering (paragraph [0076]). The data is recorded by one or more vehicles having previously travelled the upcoming portion of the road (paragraph [0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667